IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,356


EX PARTE KENNETH AUTHOR HOFFPAUIR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 85281-A FROM THE CRIMINAL DISTRICT COURT OF
JEFFERSON COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant pleaded guilty
to the felony offense of indecency with a child, and punishment, enhanced to the habitual
offender level, was assessed at thirty years' confinement.  Applicant's direct appeal was
dismissed for want of jurisdiction.  Hoffpauir v. State, No. 09-03-050-CR (Tex. App. -
Beaumont, delivered March 6, 2003, no pet.). 
	Applicant contends, inter alia, that his plea of no contest was not entered knowingly
and voluntarily, because counsel advised him that he was pleading to a "non-aggravated" 
or "non-3G" offense, when in fact the judgment reflects that the conviction was under Article
21.11, Section (a)(1) of the Texas Penal Code, which is listed in Section 3G of Article 42.12
of the Texas Code of Criminal Procedure.  The trial court entered findings of fact and
conclusions of law recommending that Applicant be granted relief insofar as the judgment
should be reformed to reflect the non-3G offense.  We agree.  The plea papers in this cause
do not indicate that Applicant pleaded no contest to indecency with a child under Article
21.11, Section (a)(1).  
	Habeas corpus relief is granted and the judgment in cause number 85281-A from the
Criminal District Court of Jefferson County is ordered reformed to reflect a conviction under 
Article 21.11, Section (a)(2).  Copies of this opinion and of the reformed judgment shall be
delivered to the Texas Department of Criminal Justice, Institutional Division.  Applicant's
remaining claims are without merit, and are denied.
DO NOT PUBLISH
DELIVERED: March 8, 2006